DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1D/2A (claims 1-3, 7-16, 19, and 21-27) in the reply filed on November 15, 2022 is acknowledged.

Information Disclosure Statement
The references cited within the IDS document submitted on February 28, 2020 have been considered.

Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.  Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 2 and 26 are objected to because of the following informalities:
In claim 2, line 1: change “Method” to - - The method - - 
In claim 26, line 1: change “The multi-patterning method” to - - The method - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-9, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites depositing a metal oxide layer during a first half of an LAD cycle, as noted in lines 2-3, and then exposing the metal oxide to oxygen in a second half of an ALD cycle in lines 4-5.  However, as is well known in the art of atomic layer deposition, and which as been disclosed by the applicant (see for example paragraphs 0022-0025), the first half of an ALD cycle to deposit a metal oxide would be deposition of the metal only.  The second half of the ALD cycle would be introduction of an oxygen species to deposit oxygen to the metal layer.  Repeated cycling of these two halves would result in a build-up of a metal oxide layer.  It is also noted that many of the specific examples cited by the applicant for the metal precursor do not contain any oxygen, such as dimethylamino dimethyl tin (see paragraph 0034) - - with no oxygen available within the first precursor molecule, it is unclear how a first half ALD cycle would form a metal oxide.  Therefore, it is unclear and undefined how the ALD cycle as claimed forms a single atomic layer of a metal and oxygen in only a first half of a cycle, as is currently recited by the claim in lines 2-3.  Also, if two elements are somehow deposited during only a first half of an ALD cycle, then what would the need or function be of a second half of a cycle which exposes a metal oxide to more oxygen?  
In addition, if metal and oxygen are indeed deposited within the first half of a first cycle, then how is the underlying organic photoresist protected from degradation by exposure to oxygen, as is implied by the limitation of lines 6-8.  
Therefore, the claim as currently written is confusing and runs counter to what is known by those of ordinary skill in the art regarding the well-established process of atomic layer deposition.
Similar to the analysis of claim 1 above, claim 15 also recites forming a metal oxide in a first half of an ALD cycle (line 3) and then utilizing an oxygen species in a second half of an ALD cycle (line 5).   
Claims 2, 3, 7-9, and 26 are also rejected, as they depend from claim 1 and thus inherit the above-described deficiencies of claim 1; claims 24 and 25 are also rejected as they depend from claim 15 and thus inherit the above-described deficiencies of claim 15.
For purposes of examination, independent claim 1 will be interpreted as:
A method, comprising: 
depositing a metal layer onto an organic photoresist on a substrate using an organic metal precursor during a first half of an Atomic Layer Deposition (ALD) cycle; and 
exposing the substrate with the metal layer deposited onto the organic photoresist to an oxygen species during a second half of the ALD cycle, 
wherein the organic metal precursor is sufficiently reactive to seal the organic photoresist with the deposited metal layer from degradation by the oxygen species within three of the ALD cycles or less.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-10, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2018/0240667 A1, hereinafter ‘Yu’).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Yu teaches a method, comprising: 
depositing a metal layer (i.e. Tin) onto an organic photoresist (see para. 0104-0106) on a substrate using an organic metal precursor (see para. 0090) during a first half of an Atomic Layer Deposition (ALD) cycle; and 
exposing the substrate with the metal layer deposited onto the organic photoresist to an oxygen species (also see para. 0090, 0093) during a second half of the ALD cycle, 
wherein the organic metal precursor is sufficiently reactive to seal the organic photoresist with the deposited metal layer from degradation by the oxygen species within three of the ALD cycles or less.
As to claim 3, Yu teaches organic metal precursor is a metal organic tin precursor.  See para. 0090.  
As to claim 7, Yu teaches the organic photoresist is a carbon photoresist.  See paras. 0104-0106.
As to claim 8, Yu teaches the metal oxide layer is a tin oxide (SnO2) and the organic photoresist is either a carbon photoresist.  See paragraphs 0094, 0104-0106.
As to claim 9, Yu teaches using the deposited metal oxide layer to form spacers on the substrate in a multi-patterning process flow.  See e.g. figures 1A-1F.
//
As to claim 10, Yu teaches a multi-patterning method (see figures 1A-1F) performed on a substrate, the method comprising:
forming metal oxide spacers (figure 1B, 1C) on an organic photoresist (carbon PR) on the substrate using an organic metal precursor.  See e.g. paras. 0090, 0094, 0104-0106.
As to claim 16, Yu teaches organic metal precursor is a metal organic tin precursor.  See para. 0090.  
As to claim 21, Yu teaches the organic photoresist is a carbon photoresist.  See paras. 0104-0106.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claims 12-14, 22, 23, and 27 are also objected to, as being dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812